
	
		I
		112th CONGRESS
		1st Session
		H. R. 1317
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Ms. McCollum
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To discontinue Radio Marti and Television Marti
		  broadcasts to Cuba.
	
	
		1.Short titleThis act may be cited as the
			 Stop Wasting Taxpayer Money on Cuba
			 Broadcasting Act.
		2.Discontinuation
			 of Radio Marti and Television Marti Broadcasts to Cuba
			(a)Radio
			 Broadcasting to Cuba ActThe Radio Broadcasting to Cuba Act (22
			 U.S.C. 1465 et seq.) is repealed.
			(b)Television
			 Broadcasting to Cuba ActThe Television Broadcasting to Cuba Act
			 (22 U.S.C. 1465aa et seq.) is repealed.
			
